DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's claim set filed 6/17/2022 has been entered. Claims 16 and 104-105 have been canceled. Claims 15, 88-89, 93-95, 97-98, 102-103, 106, 108-109, and 112-116 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election without traverse of Group I (drawn to a method of culturing cells) in the reply filed on 1/20/2015 stands.
Claim Interpretation
Claim 15 recites active steps of culturing a cell under specific conditions and purifying a polypeptide from said cell to a specific level of concentration. The claim follows these active steps with the recitation of “wherein the concentrated antibody, antibody fragment, or antibody variant has a color reference standard value selected from…”. This phrase does not insert any additional active steps into the method, but rather states an inherent property of the antibody following the active steps. Since this independent claim does not recite any additional active steps to alter the color of the antibody, but rather limits to the color being the resulting antibody produced by the method steps, no additional steps are read into the claim. For this reason, a reference that teaches the active steps of the method reads on the limitations of the inherent properties of the antibody.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 15, 88-89, 93-95, 97, 102-103, and 108-109 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Ogawa et al (2009, U.S. Patent 7,504,256), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130) and Lam et al (2006, U.S. Patent 6,991,790). Jing et al (2012, Process Biochemistry, 47(1): 69-75). 
Regarding claim 15, Lee teaches culturing cells in a serum free defined medium comprising 91 mg/L cysteine, 0.4 mg/L riboflavin (vitamin B2), 4 mg/L pyridoxal (vitamin B6 or pyridoxine), 4 mg/L folic acid (vitamin B9), and 0.013 mg/L cyanocobalamin (vitamin B12 or cobalamin) (see Table A2 in paragraph [0045] and paragraphs [0037] and [0039]-[0040]). Regarding claims 15-16, Lee teaches a formulation for the culturing media includes 0.05 to 0.2 g/L cystine, 0.0002-0.0006 g/L riboflavin (vitamin B2), and 0.002-0.006 g/L folic acid (vitamin B9) (see paragraph [0028]). Furthermore, regarding claim 15, Lee teaches the media formulation includes at least one of specified buffers, salts, carbohydrates, vitamins, proteins, amino acids, lipids, trace elements, minerals, and the like as described herein in combination with what is known in the art (see paragraph [0022]), and the examples Lee provides in paragraphs [0023]-[0032] Less specifically states are non-limiting examples of the media formulations.
 Regarding claims 88-89, Lee teaches the cell culture medium also comprises 4 mg/L (15 micromolar) thiamine (vitamin B1), 4 mg/L (32 micromolar) niacinamide (vitamin B3 or niacin), 4 mg/L (18 micromolar) pantothenate (vitamin B5), and 0.013 mg/L (0.05 micromolar) biotin (vitamin B7) (see Table A2 in paragraph [0045]). Regarding claims 15 and 93, Lee teaches the cell culture medium also comprises 4.7 micromolar ferric citrate (see Table B2 in paragraph [0049]), but that the level may be anywhere between 4 and 41 micromolar. Regarding claims 9-10 and 94-95, Lee teaches the cell culture medium also comprises 0.055 micromolar hydrocortisone (see Table A1 in paragraph [0043]). Regarding claim 15, Lee teaches culturing cells grew and expressed proteins when cultured in the medium (see Figures 1-3). Regarding claim 15, Lee teaches suitable cell lines for culture in the defined culture media include any transformed or immortalized mammalian cell line including protein and antibody producing cell lines (see paragraph [0017]). Regarding claim 15, Lee specifically states in the example that the cells used potentially can be used as a transfection host to develop commercially suitable cell lines (see paragraph [0017]). Regarding claim 15, Lee teaches the medium supports high cell density growth and IgG (antibody) production (see paragraph [0056]). Lee teaches that cell lines that can be used in this method include CHO cell lines (see paragraph [0017]).
Lee does not teach that the cells express an antibody from an isolated nucleic acid (claim 15), or concentrating the antibody to a specific level (claims 15, 102-103, and 108-109). Lee does not teach that the media contains cystine and B12 within the claimed range (claim 15). Lee does not use the terms basal when referring to the media (claim 15).Lee does not teach assaying the color of the concentrated antibody (claim 15) or that the antibody has a light color as listed in claims 102-103.
Regarding claims 15 and 97, Nishiya teaches introducing a plasmid encoding an antibody into cells so that the cells will express the antibody, and that the antibody may be and IgG1 antibody (see paragraphs [0236]-[0238]). Nishiya teaches CHO cells are useful for this method (see paragraph [0002]). Regarding claims 15, 102-105, and 108-109, Nishiya teaches purifying and concentrating the antibody from the culture (see Figure 12). Regarding claim 15, Nishiya teaches culturing the cells in both basal and feed media (see paragraphs [0429] – [0431]).
Like Lee, Ogawa teaches methods of producing antibodies using defined serum free medium (see abstract) and (col. 4 lines 37-44). Regarding claim 15, Ogawa teaches that materials normal found in serum should be added to the media and that this includes cyanocobalamin (vitamin B12), preferably in a concentration of 0.002 to 3.0 mg/L (see col. 7 52-60 and col. 8 lines 63-64).
Regarding claims 15 and 102-103, Zhou teaches color variation in an active pharmaceutical ingredient (API) or color change during storage can be indicative of the presence of contamination, impurities, or degradation products, and therefore there is use in measuring the color (see col. 1 on page 217). Regarding claims 15 and 102-103, Zhou teaches color can be measured by several means, including semi-quantitative color measurements which allow comparison of the color characteristics of a sample to a set of color chips or to a range of color standards, visual comparison to a textual color description, true quantitative methods involving the use of an instrumental measurement of color, filter-based colorimetric and tintometric methods, visible spectroscopic instrumentation operating either in transmittance or reflectance mode that records spectral data in the visible region including CIE and Hunter Lab, measurements using either transmittance or absorbance values at selected wavelengths or using a summation of the total absorbance of the spectrum, and method development strategy (MDS) of establishing the goal of the method, evaluation and selection of the quantitative method, and assessment of the risks and the performance control strategy for the method, consistent with existing QbD principles and the proposed position paper by PhRMA/EFPIA on QbD in analytical sciences (see col. 1 on page 217, and col. 2 on page 218).
Regarding claims 15 and 102-103, Qi teaches assaying a monoclonal antibody, and that they observed yellowish discoloration correlates with a loss in bioactivity (see abstract). Regarding claim 15, Qi teaches that the antibodies were concentrated to a level of 100 mg/mL (see page 3119).
Regarding claims 15, 102-103, and 108-109, Lam is directed to pharmaceutical antibody formulations and Lam teaches the antibody which is formulated is preferably essentially pure and desirable essentially homogenous. Lam continues to define essentially pure antibody to mean a composition comprising at least about 90% by weight of the antibody, based on total weight of the composition, preferably at least about 95% by weight, and essentially homogeneous antibody to mean a composition comprising at least about 99% by weight of antibody, based on total weight of the composition; this teaching reads on at least 150 mg/mL. (See abstract and col. 9 lines 37-45).
Regarding claims 15 and 102-103, Lam notes that antibodies are proteins and Lam teaches proteins retain their physically stability in a pharmaceutical formulation if it shows no signs of aggregation, precipitation and/or denaturation upon visual examination of color and/or clarity (see col. 1 lines 42-43 and col. 6 lines 6-9). Regarding claims 15 and 102-103, Lam teaches formulating antibodies for use in treatments and analyzing the antibody formulations to be clear and colorless prior to storage (see Example 1 and Table 4). 
Like Lam, Jing also teaches that protein aggregates that commonly occur during bioprocessing is undesirable as it can affect purity, yield, and stability of the final product (see col. 1 on page 69). Jing further teaches aggregation becomes increasingly important for therapeutic proteins due to the potential for immunogenic response and pharmacokinetic issues (see col. 1 on page 69). Regarding claim 15, Jing teaches that supplementing CHO cell culture medium with high levels of cystine, specifically 1.28 mM to 3.84 mM (corresponding to 308 mg/L to 923 mg/L), is a satisfactory approach for reducing aggregation of proteins made by the CHO cells (see col. 2 on page 72 and Table 4).
A person of ordinary skill in the art would have had a reasonable expectation of success in transfecting Lee’s cells and isolating and concentrating the antibody produced because suitable cell lines for culture in the defined culture media include any transformed cells and Nishiya teaches that cells may be transfected to produce antibodies that can further be isolated. Additionally, Lam teaches that antibodies can be concentrated up to levels of 99% pure by weight in pharmaceutical compositions. The skilled artisan would have been motivated to transfect Lee’s cells to produce cells expressing an antibody that can then be isolated and concentrated because Lee teaches the cells used can be used as a transfection host to develop commercially suitable cell lines and Lam establishes that it can be useful to obtain the antibody in pure form.
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating Ogawa’s concentration of vitamin B12 into Lee’s cell culture media because Ogawa teaches that this concentration is useful for culturing cells in serum free media for polypeptide production. The skilled artisan would have been motivated to incorporate Ogawa’s concentration of vitamin B12 into Lee’s cell culture media because both references teach media that is useful for antibody production in serum free culture and Lee specifically states that other formulations known in the art may be useful with the culture media.
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating Jing’s increased level of cystine into Lee’s cell culture media because Lee already teaches the use of cystine in the cell culture media, and Jing teaches that higher levels of cystine can be useful in media for protein production in cells. The skilled artisan would have been motivated to incorporate Jing’s increased level of cystine into Lee’s cell culture media because both Lam and Jing each highlight the problems associated with aggregation during protein production and Jing teaches higher concentrations of cystine is a satisfactory approach for reducing aggregation of proteins made by the CHO cells, and CHO cells are one of Lee’s preferred cell lines. 
A person of ordinary skill in the art would have had a reasonable expectation of success in measuring the color of the antibody produced in the method of Lee in view of Nishiya, Ogawa and Jing because Zhou teaches several methods can be used to measure the color quality of possible drug products, and Lam and Qi teach that the colorless of antibody preparations can be assayed. The skilled artisan would have been motivated measure the color of the antibody produced in the method of Lee in view of Nishiya, Ogawa and Jing because Qi teaches and that yellowish discoloration correlates with a loss in bioactivity in antibodies, and Lam teaches proteins retain their physically stability in a pharmaceutical formulation if it shows no signs of aggregation, precipitation and/or denaturation upon visual examination of color and/or clarity. Furthermore, Lam exemplifies measuring the color.
Regarding claim 15, for the reasons stated above in the Claim Interpretation section, the recitation of the appearance of the isolated antibody is a passive result of the active step of producing and isolating the antibody. As the cited references teach the active steps of the method, they render obvious the passive resulting appearance. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 98 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Ogawa et al (2009, U.S. Patent 7,504,256), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130), Lam et al (2006, U.S. Patent 6,991,790) and Jing et al (2012, Process Biochemistry, 47(1): 69-75) as applied to claims 15, 88-89, 93-95, 97, 102-103, and 108-109 above, and further in view of Pla et al (U.S. PGPUB 2008/0227136).
The teachings of Lee in view of Nishiya, Ogawa, Zhou, Qi, Lam and Jing are discussed and relied upon above.
Lee does not teach that the antibody is one of the antibodies listed in claim 98.
Regarding claim 98, Pla teaches that antibodies to VEGF can be produced by transfecting cells with DNA encoding the antibody (see paragraph [0165]).
A person of ordinary skill in the art would have had a reasonable expectation of success in producing a VEGF antibody using the method of Lee in view of Nishiya, Ogawa and Jing because both Lee, Nishiya and Ogawa references teach methods of producing antibodies, and Pla teaches antibodies specific to VEGF can be produced. The skilled artisan would have been motivated to produce a VEGF antibody using the method of Lee in view of Nishiya, Ogawa and Jing because Pla teaches antibodies specific to VEGF are useful to produce.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 106 and 116 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Ogawa et al (2009, U.S. Patent 7,504,256), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130), Lam et al (2006, U.S. Patent 6,991,790) and Jing et al (2012, Process Biochemistry, 47(1): 69-75) as applied to claims 15, 88-89, 93-95, 97, 102-103, and 108-109 above, and further in view of European Pharmacopoeia (2008, Council of Europe, Edition 7).
The teachings of Lee in view of Nishiya, Ogawa, Zhou, Qi, Lam and Jing are discussed and relied upon above.
Lee does not teach determining the color of the purified polypeptide (claims 102-106 and 116).
Regarding claims 106 and 116, European Pharmacopoeia teaches the clarity and degree of opalescence and coloration (COC) of a sample can be assayed and determined by comparing to established color standards.   
A person of ordinary skill in the art would have had a reasonable expectation of success in measuring the color of the polypeptide produced in the method of Lee in view of Nishiya, Ogawa and Jing using European Pharmacopoeia’s established method because Zhou teaches several methods can be used to measure the color quality of possible drug products, and European Pharmacopoeia provides details on how to assay color by comparing to known established references. The skilled artisan would have been motivated measure the color of the polypeptide produced in the method of Lee in view of Nishiya, Ogawa and Jing using European Pharmacopoeia’s established method because Qi teaches and that yellowish discoloration correlates with a loss in bioactivity in antibodies, and , Zhou teaches color variation in an active pharmaceutical ingredient (API) or color change during storage can be indicative of the presence of contamination, impurities, or degradation products, and therefore there is use in measuring the color.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 112 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view Nishiya et al (U.S. PGPUB 2007/0134759), Ogawa et al (2009, U.S. Patent 7,504,256), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130), Lam et al (2006, U.S. Patent 6,991,790) and Jing et al (2012, Process Biochemistry, 47(1): 69-75) as applied to claims 15, 88-89, 93-95, 97, 102-103, and 108-109 above, and further in view of Mainwaring et al (U.S. PGPUB 2005/0170454).
The teachings of Lee in view of Nishiya, Ogawa, Zhou, Qi, Lam and Jing are discussed and relied upon above.
Lee does not teach further culturing the cells in a feed media that does not contain vitamin B2 and B6.
Like Lee, Mainwaring is drawn to methods of culturing cells for recombinant protein expression, including CHO cells for producing antibodies (see abstract and paragraph [0035]). Regarding claim 112, Mainwaring teaches adding a nutrient feed (reads on feed media) to cultured cells that does not contain vitamin B2 or B6, but rather replaces consumed components such as glucose (see paragraph [0040]).
A person of ordinary skill in the art would have had a reasonable expectation of success using Mainwaring’s nutrient feed in method of Lee in view of Nishiya, Ogawa and Jing because Lee, Nishiya and Ogawa teach methods of producing antibodies, and Mainwaring teaches a nutrient feed is useful for this purpose. The skilled artisan would have been motivated to use Mainwaring’s nutrient feed the method of Lee in view of Nishiya, Ogawa and Jing because Mainwaring teaches it is useful to replace consumed components such as glucose.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 113 and 115 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Ogawa et al (2009, U.S. Patent 7,504,256), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130), Lam et al (2006, U.S. Patent 6,991,790) and Jing et al (2012, Process Biochemistry, 47(1): 69-75) as applied to claims 15, 88-89, 93-95, 97, 102-103, and 108-109 above, and further in view of Gadgil et al (U.S. PGPUB 2011/0097318).
The teachings of Lee in view of Nishiya, Ogawa, Zhou, Qi, Lam and Jing are discussed and relied upon above.
Lee does not teach that the antibody for mesothelin or Beta-7.
Like Lee, Gadgil also teaches antibodies can be produced in CHO cells (see paragraph [0045]). Regarding claims 113 and 115, Gadgil teaches that useful antibodies include anti-mesothelin and anti-Beta-7 (see paragraphs [0105] and [0157]).
A person of ordinary skill in the art would have had a reasonable expectation of success in producing a mesothelin or Beta-7 antibody using the method of Lee in view of Nishiya, Ogawa and Jing because Lee, Nishiya and Ogawa teach methods of producing antibodies, and Gadgil teaches antibodies specific to mesothelin or Beta-7 can be produced. The skilled artisan would have been motivated to produce a mesothelin or Beta-7 antibody using the method of Lee in view of Nishiya, Ogawa and Jing because Gadgil teaches antibodies specific to mesothelin or Beta-7 are useful to produce.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 114 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (U.S. PGPUB 2003/0096402) in view of Nishiya et al (U.S. PGPUB 2007/0134759), Ogawa et al (2009, U.S. Patent 7,504,256), Zhou et al (2011, J Pharm Innov, 6:217–231), Qi et al (2009, Journal of Pharmaceutical Sciences, 98, 3117–3130), Lam et al (2006, U.S. Patent 6,991,790) and Jing et al (2012, Process Biochemistry, 47(1): 69-75) as applied to claims 15, 88-89, 93-95, 97, 102-103, and 108-109 above, and further in view of Seelman et al (U.S. PGPUB 2010/0166768).
The teachings of Lee in view of Nishiya, Ogawa, Zhou, Qi, Lam and Jing are discussed and relied upon above.
Lee does not teach that the antibody is for PCSK9.
Regarding claim 114, Seelman teaches that antibodies to PCSK9 can be produced by transfecting CHO cells with DNA encoding the antibody (see paragraphs [0074] and [0084]).
A person of ordinary skill in the art would have had a reasonable expectation of success in producing a PCSK9 antibody using the method of Lee in view of Nishiya, Ogawa and Jing because Lee, Nishiya and Ogawa teach methods of producing antibodies, and Seelman teaches antibodies specific to PCSK9 can be produced. The skilled artisan would have been motivated to produce a PCSK9 antibody using the method of Lee in view of the secondary referneces because Seelman teaches antibodies specific to PCSK9 are useful to produce.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
Applicant again alleges that the claimed methods are drawn to the unexpected results of the color of concentrated antibodies using the cell culture media components listed in the claims. Applicant alleges that these results were not predicted in the prior art, and that the examiner has cherry-picked references and only provided general motivations to arrive at the claimed method. As an initial mater, it is again noted that the primary reference Lee teaches the use of a cell culture media comprising all the claimed cell culture media components, and further teaches using the claimed levels of said components in the independent claim with the exception of the levels of cystine and B12. M.P.E.P. 2145 states that mere recognition of additional advantages or latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. In the instant case, the prior art specifically teaches it is beneficial to include cystine at claimed levels. As stated above, Jing teaches these increased levels of cystine in cell culture media is a satisfactory approach for reducing aggregation of proteins made by the CHO cells, and CHO cells are one of Lee’s preferred cell lines. Additionally, as stated above, both Lam and Jing each highlight the problems associated with aggregation during protein production and Jing teaches higher concentrations of cystine specifically address this problem. Regarding the levels of B12, as stated in the above rejection, just like the primary reference Lee, the Ogawa teaches methods of producing antibodies using defined serum free medium comprising B12. In other words, both references teach carrying out a culture method for the same purpose and both teach that B12 should be included in the culture media. Ogawa further specifically teaches that materials normal found in serum should be added to the media and that this includes cyanocobalamin (vitamin B12), preferably in a concentration of 0.002 to 3.0 mg/L. Therefore not only does Ogawa teach that B12 should be included in culture media for antibody production, but Ogawa further teaches the reasons, or motivation, for including B12 since Ogawa specifically teaches that materials normal found in serum should be added to the media and Ogawa continues by providing guidance on what levels should be included. Regarding the inherent color of the product, as stated above this phrase does not insert any additional active steps into the method, but rather states an inherent property of the antibody following the active steps. Therefore the rejection above is not based on general motivation, but rather provides specific reasons for combining the references. The applicant’s alleged additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention and this argument is not persuasive.	
Applicant cites to Leo Pharm, 726 F.3d at 1357 (Fed Cir 2017), and highlight in that case “[b]ecause the problem was not known, the possible approaches to solving the problem were not known or finite, and the solution was not predictable, it would not have been obvious for a person of ordinary skill to make the claimed invention.” Applicant alleges that this is relevant to the instant case because the rejection does only states that generally that antibodies can be concentrated and that their color can be measured. As an initial matter, it is unclear how the applicant is alleging that concentrating an antibody product and assaying the color is solving an unknown problem with unpredictable solution. As stated above, these are obvious steps to perform following an antibody production protocol as evidenced by both Qi and Lam. These references both teach it is useful to use concentrated antibody products and that color of said antibody products can be measured. Additionally, Qi teaches and that yellowish discoloration correlates with a loss in bioactivity in antibodies, and Lam teaches proteins retain their physically stability in a pharmaceutical formulation if it shows no signs of aggregation, precipitation and/or denaturation upon visual examination of color and/or clarity. Therefore the rejection above is not based on general motivation, but rather provides specific reasons for assaying the color of the antibody product and for including each of the claimed culture media components for producing an antibody product. This argument is not persuasive.
Applicant alleges that the other secondary references do not cure the alleged deficiencies discussed above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653